DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    465
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    673
    media_image4.png
    Greyscale

Election of Species
The species are as follows: 

Species
Corresponding Figure
1 - ELECTED
4
2
5
3
6
4
7


Applicant’s election of January 10, 2022,  with traverse is again acknowledged:

    PNG
    media_image5.png
    209
    797
    media_image5.png
    Greyscale

This argument traversing the lack of unity requirement crystalizes the challenges encountered in examining a plurality of species in a single application. Applicants, who are in an infinitely better position to discern the nuances between the various disclosed species have asserted, “it is believed that all of the pending claims are generic” and that “the claims merely recite the technical feature of an insert.”
Claims 1 and 17, the only independent claims in the application, each specify, “a second attaching piece comprising a connector introduced into a portion of said insert.” Minimally, neither of the species depicted in Figures 5 and 6 employ such a connector. Thus, none of the pending claims would read-on, or be generic to the elected species corresponding to that depicted in Figure 4. If Applicants cannot decipher which of their submitted claims read-on the elected species, imagine the examination burden placed upon the scarce administrative resources of the United States Patent Office in attempting to interpret and examine the claims.
The traversal arguments are not persuasive and the Election of Species Requirement is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3,5-15,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]).
Pending claims 1-3,5-15,17 and 20, mutatis mutandis, appear to substantially correspond to claims 1-16 as considered in the PCT application. The rationale of the Written Opinion is adopted and incorporated herein by reference, as if set forth in full.


    PNG
    media_image6.png
    54
    616
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    487
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    490
    1008
    media_image8.png
    Greyscale

	In the amendment of April 27, 2022, “wherein the filter cloth is a metallic filter cloth” was added to claim 1, with the filter cloth further being specified to be “stainless steel” in dependent claim 2. In the Remarks submitted with the amendment, Applicants asserted that they “discovered that their rotary vacuum filter” “effected an improved separation with less frequent shutdowns with use of a metallic filter cloth.” Of course, one skilled in the art would have readily appreciated that the use of a chemically inert and mechanically strong material such as stainless steel would have lead to less frequent shutdowns in view of the teachings of VILLARES.
	VILLARES teaches:
The protective screen 81 is fashioned out of a chemically inert and mechanically strong material, such as stainless steel, and forms a sleeve that completely encases the filtering mat, as can be seen in FIG. 8. Said screen is radially tightened together with the filtering mat 57, whose edges 57a and 57b are lap-joined and sewn together (the sewing not being shown in the drawings). As depicted in this figure, as well as detailed in FIG. 9a, the free edges of the protective screen 81 are crimped by deep channel-shaped shims 82, 83. Said shims are superposed to said lap-joint and the whole is pressed into the trough 59 on the outside wall of the cylindrical pipe 15, by screws 61. The aforesaid elements are dimensioned so as to form a substantially uniform surface with no bumps or depressions when assembled.


    PNG
    media_image9.png
    782
    514
    media_image9.png
    Greyscale

	Claim 8 specifies a huge range of pore sizes (50-350 microns). Claim 9 specifies a filter cloth thickness of equal to or less than one millimeter. Claim 11 specifies a cloth weight of equal to or greater than 0.40 kilograms per meter squared. Claim 20 specifies the combined limitations of claims 8,9 and 11. While VILLARES may be silent with respect to these limitations, absent a showing of unexpected results specifically associated therewith, they are not seen to constitute patentably distinguishing limitations, since they would have obviously been selected by one skilled in the art, commensurate with the contaminants and particle sizes sought to be removed and the anticipated process conditions.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]) as applied to claims 1-3,5-15,17 and 20 above, and further in view of PTFE vs PEEK – A Comparison of Properties (dated November 19, 2013).
Claims 14 and 18 differ from the references as applied above by specifying, “wherein said scraper comprises at least one of “polyether ether ketone” or polytetrafluoroethylene.” VILLARES does not appear to discloses these materials. These materials are very well known to those skilled in the art as evidenced by PTFE vs. PEEK. Selection of either material would have been obvious commensurate with the application as expressly stated in the sentence below the table beginning with “In a nutshell, …”. It would have been obvious to one of ordinary skill in the art to incorporate components made of PTFE and/or PEEK into the system of VILLARES in order to obtain the well-known benefits associated with each of these materials.


    PNG
    media_image10.png
    802
    653
    media_image10.png
    Greyscale



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of  VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]) and  PTFE vs PEEK – A Comparison of Properties (dated November 19, 2013).
The rejection rationale set forth above with respect to the rejection of claims 1-3,5-15,17 and 20 under 35 U.S.C. 103 as being unpatentable over VILLARES is incorporated herein by reference as if set forth in full.
Claim 19 differs from VILLARES  as applied above by specifying, “wherein said scraper comprises at least one of “polyether ether ketone” or polytetrafluoroethylene.” VILLARES does not appear to discloses these materials. These materials are very well known to those skilled in the art as evidenced by PTFE vs. PEEK. Selection of either material would have been obvious commensurate with the application as expressly stated in the sentence below the table beginning with “In a nutshell, …”. It would have been obvious to one of ordinary skill in the art to incorporate components made of PTFE and/or PEEK into the system of VILLARES in order to obtain the well-known benefits associated with each of these materials.
Claim Rejections - 35 USC § 112
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the recitation, “a scraper comprsing [sic] a scraper comprising a scraper section,” as was added to claim 17 on April 25, 2022.
At lines 8-9 of claim 17, the recitation “said sector” lacks clear positive antecedent basis. Moreover, it is unclear what the recitation at line 10 of claim 17 intends in view of the addition of lines 8-9 to claim 17 on April 25, 2022.
Claim Rejections - 35 USC § 103
Claims 1-3,5-13,17 and 20 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of PETERSON (US 2,582,273) and either of BUETTNER (US 5,792,349) or FOX (US 6,835,315) alone, or in combination.
PETERSON discloses a rotary drum filter including a filter cloth 25, “first attaching piece”/”insert” 32, and “connector introduced into a portion of said insert” 33; with respect to claim 6,“overlaps” can best be seen in a HARDCOPY of PETERSON, at least in Figure 5. The specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths are all submitted to be met by PETERSON. Alternatively, and in the absence of unexpected results specifically associated therewith, the specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths, would have obviously been selected by one of ordinary skill in the art commensurate with the process conditions and requirements of the filtration application.

    PNG
    media_image11.png
    135
    310
    media_image11.png
    Greyscale
.

    PNG
    media_image12.png
    583
    410
    media_image12.png
    Greyscale

The Response of April 27, 2022 amended claim one to specify “wherein the filter cloth is a metallic filter cloth,” and amended independent claim 17 to specify “a stainless steel filter cloth,” and asserted these limitations to not be taught by PETERSON, and to constitute patentable subject matter.
Without acceding to the propriety of the assertion that PETERSON does not teach these limitations, Applicant is reminded that a patent application need not teach, and preferably omits, what is well known in the art. Against this backdrop, the following is articulated with respect to “metallic” and “stainless steel” filter cloth.
BUETTNER (US 5,792,349) teaches:
In order to create a rotating drum filter with a filter medium that is extremely fine-meshed and nonetheless has a long service life, whereby the filter medium need not be completely replaced given localized damage thereto, it is inventively proposed that the filter medium be formed of a composite element body with at least two metallic layers, namely with an extremely finely porous, outer metal layer or, respectively, stainless steel fabric that is firmly applied onto at least one metallic supporting grid layer or, respectively, onto a stainless steel fabric layer that is coarse-meshed compared thereto.
It is characteristic of the inventive rotating filter that the filter medium thereof is composed of composite filter element bodies with at least two metallic layers, namely with an extremely finely porous outer metallic layer that is firmly applied to at least one metallic supporting grid layer. The outer layer of the composite filter element body is inventively composed of an extremely fine-mesh stainless steel fabric woven of fine metal threads or, respectively, wires and the supporting grid layer is composed of a stainless steel fabric having a coarse mesh compared thereto. In order to inventively unite these at least two layers to form the composite element body, the fine-meshed stainless steel fabric is sintered, welded, soldered or glued onto the coarse-meshed stainless steel fabric, namely such that the mesh openings or, respectively, pore openings of the filter medium remain open for the passage of the filtrate in the solids/liquid separating. The mesh width or, respectively, porosity of the outer layer of the composite filter element body can be provided in a range from, for example, 5 .mu.m through, for example 500 .mu.m dependent on the demands made on the separating power of the rotating filter, i.e. matched to the suspension to be separated and to the desired separating power. For protecting the fine-mesh metal layer, an additional steel fabric with coarser meshes can be firmly applied to the outside thereof.
FOX (US 6,835,315) teaches:
Referring still to FIGS. 1 and 2, filter loop 50 is formed of a flexible woven or perforated media such as a fibrous material that can be wrapped around the support assembly 52. Exemplary filter loop materials include polyester, polypropylene, nylon and stainless steel mesh. Loop 50 has oppositely facing loop edges 102 and 104 and has peripheral portions 106 and 108 adjacent the loop edges 102, 104, respectively. Each loop edge 102, 104 is essentially the same length as each of the wall edge lengths (e.g., 94, 96) described above.
It would have been obvious in view of either of BUETTNER or FOX to employ metal or stainless steel screens in the system of PETTERSON in order to obtain longer service life of the screens.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2,582,273) and either of BUETTNER (US 5,792,349) or FOX (US 6,835,315) alone, or in combination as applied to claims 1-3,5-13,17 and 20  above, and further in view of NEUMANN (US 6,906,227).
Dependent claim 15 differs from PETERSON by specifying a method for separating bisphenol-A adduct crystals from a crystallization liquor with the rotary vacuum filter of claim one.  NEUMANN discloses the separation of such adduct crystals using a rotary drum filter – see at least claim three of NEUMANN. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to employ the device of PETERSON to separate such adduct crystals, since NEUMANN teaches that rotary drum filters are effective at separating adduct crystals from crystallization liquor.

    PNG
    media_image13.png
    768
    519
    media_image13.png
    Greyscale

Prior Art of Interest

    PNG
    media_image14.png
    361
    414
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    417
    360
    media_image15.png
    Greyscale

Response to Arguments
Applicant’s arguments have been considered but are largely moot in view of the new grounds of rejection. Applicant is reminded that pending claims 1-3,5-14 and 17-20 are APPARATUS claims. APPARATUS claims are not limited by the material the apparatus is treating. See MPEP Section 2115.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776